



Exhibit 10.1.5
















GREAT PLAINS ENERGY INCORPORATED
 
NONQUALIFIED DEFERRED COMPENSATION PLAN
 
(As Amended and Restated for I.R.C. § 409A)
 


 
Amended effective as of January 1, 2010
 

 
 

--------------------------------------------------------------------------------


 
GREAT PLAINS ENERGY INCORPORATED
 
NONQUALIFIED DEFERRED COMPENSATION PLAN
 
(As Amended and Restated for I.R.C. § 409A)
 
Background and Purpose
 
Kansas City Power & Light Company ("KCPL") adopted the Kansas City Power & Light
Supplemental Executive Retirement and Deferred Compensation Plan effective
November 2, 1993 (the "Original Plan"), to provide opportunities for selected
employees and members of KCPL's Board of Directors to defer the receipt of
compensation.  As part of a corporate restructuring and effective as of October
1, 2001, the Original Plan was divided into two separate plans, the "Great
Plains Energy Incorporated Nonqualified Deferred Compensation Plan" (the "Frozen
NQDC Plan") and the Great Plains Energy Incorporated Supplemental Executive
Retirement Plan (the "Frozen SERP").
 
As a result of the enactment of the American Jobs Creation Act of 2004, which,
in part, created a new Section of the Internal Revenue Code ("Code Section
409A") governing and requiring changes to nonqualified deferred compensation
plans, Great Plains Energy Incorporated has taken two actions which affect the
Frozen NQDC Plan.
 
·
First, the Frozen NQDC Plan has been frozen as of December 31, 2004 such that no
new participants will enter the Plan and no new amounts (other than Earnings)
will accrue under the Plan after December 31, 2004.  Except to the extent to
reflect that the Frozen NQDC Plan has been frozen, no material modifications
have been made to the Frozen NQDC Plan.  The Frozen NQDC Plan will continue to
operate as a "frozen" plan in accordance with its terms and with respect to all
amounts which were both accrued and vested as of December 31, 2004.  A copy of
the Frozen NQDC Plan is attached as Appendix B.

 
·
Second, this Plan, the "Great Plains Energy Incorporated Nonqualified Deferred
Compensation Plan (As Amended and Restated for I.R.C. § 409A)" (the "Plan") is
adopted and, except for those changes required by Code Section 409A generally
mirrors the Frozen NQDC Plan.  The Plan governs the payment of, and all
administrative aspects related to amounts that (1) were not accrued and vested
as of December 31, 2004 under the Frozen NQDC Plan and (2) have been or are
contributed to the Frozen NQDC Plan and this Plan on or after January 1,
2005.  Certain operations of the Plan between December 31, 2004 and December 31,
2007, including those operations in 2005 memorialized in Appendix A, however,
were completed in accordance with IRS Notice 2005-1 and in "good faith"
compliance with the proposed Treasury Regulations issued under Code Section
409A.  Generally, this Plan was amended and restated effective January 1,
2005.  However, several features, terms and conditions are effective January 1,
2008.  These include: (1) the definition of Specified Employees; (2) the removal
of the vesting schedule applicable to Company matching contributions; and (3)
the changes made to Article III, relating to the Capital Accumulation Excess
Benefit Provision.

 
No duplication of benefits are to result from the freeze of the Frozen NQDC Plan
and the creation of this Plan.
 

 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 




     Page
ARTICLE I
DEFINITIONS
1
     
ARTICLE II
DEFERRED COMPENSATION
4
     
ARTICLE III
CAPITAL ACCUMULATION PLAN EXCESS BENEFIT
11
     
ARTICLE IV
MISCELLANEOUS
12
     
APPENDIX A
DISTRIBUTIONS FOR PARTICIPANTS TERMINATED DURING 2005
       
APPENDIX B
GREAT PLAINS ENERGY INCORPORATED FROZEN NONQUALIFIED DEFERRED COMPENSATION PLAN
 

 



--------------------------------------------------------------------------------



 


 
ARTICLE I
 
DEFINITIONS
 
1.1           Definitions.  For purposes of this Plan, the following terms have
the following meanings:
 
"Base Salary" means the annual salary, excluding Incentive Awards, paid by the
Company to the Participant.  A Participant's Base Salary for any year will not
be limited by the provisions of Code Sections 401(a)(17), 401(k)(3)(A)(ii),
401(m)(2), 402(g)(1), 415, or similar provisions restricting the amount of
compensation that may be considered, deferred, or matched under plans qualified
pursuant to Code Section 401(a).
 
"Board" means the Board of Directors of the Company.
 
"Capital Accumulation Plan" means the Great Plains Energy Incorporated Capital
Accumulation Plan, as in existence before January 1, 2008.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Committee" means the Compensation and Development Committee (or successor to
such Committee) of the Board.
 
"Company" means Great Plains Energy Incorporated, Great Plains Energy Services
Incorporated, Great Plains Power Incorporated and Kansas City Power & Light
Company or their successors. However, with respect to the term "Board,"
"Committee," and in Section 4.4, "Company" refers solely to Great Plains Energy
Incorporated or its successor.
 
"Converted Participant" means a Participant who was hired by the Company  before
September 1, 2007 and elected in 2007 to receive a reduced future rate of
benefit accrual under the Company's Management Pension Plan in exchange for an
increased matching contribution under the Employee Savings Plan.

 
 
 

--------------------------------------------------------------------------------


 
"Employee Savings Plan" means the Great Plains Energy Incorporated Cash or
Deferred Arrangement, as it may be amended from time to time.
 
"Flexible Benefits Program" means the flexible benefits arrangement agreed to
and adopted by the Board on September 14, 1982, as it may be amended from time
to time.
 
"Incentive Award" means any award under any cash bonus or cash incentive plan
sponsored or maintained by the Company.  The term “Incentive Award” does not
include any awards or payments of awards under the Company’s Long-Term Incentive
Plan.
 
"Participant" means any employee selected for participation by the Board or the
Chief Executive Officer of Great Plains Energy Incorporated.   A Participant can
be a Converted Participant, a Post-2007 Participant or a Stationary Participant.
Except with respect to benefits provided under Section 2.5, the term
"Participant" also includes members of the Board.  Individuals will become
Participants in the Plan as of the date they are so designated.  Individuals who
were Participants for purposes of Sections VI, VII, and VIII of the Original
Plan as of April 1, 2000 and that were employees of the Company on or after
January 1, 2005, will continue to be Participants in this Plan.
"Plan" means this Great Plains Energy Incorporated Nonqualified Deferred
Compensation Plan (as Amended and Restated for I.R.C. § 409A).
 
"Post-2007 Participant" means a Participant that is hired by the Company on or
after September 1, 2007.
 
"Separation from Service" or "Separates from Service" means a Participant's
death, retirement or other termination of employment with the Company.  A
Separation from Service will not occur if a Participant is on military leave,
sick leave or other bona fide leave of absence (such as temporary employment by
the government) if the period of such leave does not exceed six
 
 
2 

--------------------------------------------------------------------------------



months, or if longer, as long as the Participant has a right (either by contract
or by statute) to reemployment with the Company.  "Separation from Service" will
be interpreted in a manner consistent with Code Section 409A(a)(2)(A)(i).
 
"Specified Employee" means a Participant that would be a "specified employee" as
defined in Code Section 409A(a)(2)(B)(i) and Department of Treasury regulations
and other interpretive guidance issued thereunder.  Effective January 1, 2008,
for purposes of this definition, the "specified employee effective date" and the
"specified employee identification date" are established and memorialized in the
Company's "I.R.C. § 409A Specified Employee Policy" as the same may be modified
from time to time in accordance with the rules and regulations of Code Section
409A.
 
"Stationary Participant" means a Participant who was hired by the
Company  before September 1, 2007 and elected in 2007 to maintain his or her
current level of benefits under the Company's Management Pension Plan.
 
1.2           General Interpretive Principles.  (a) Words in the singular
include the plural and vice versa, and words of one gender include the other
gender, in each case, as the context requires; (b) references to Sections are
references to the Sections of this Plan unless otherwise specified; and (c) any
reference to any U.S. federal, state, or local statute or law will be deemed to
also refer to all amendments or successor provisions thereto, as well as all
rules and regulations promulgated under such statute or law, unless the context
otherwise requires.
 

3

--------------------------------------------------------------------------------






ARTICLE II
 
DEFERRED COMPENSATION
 
2.1           Deferral Elections.  Before the beginning of any calendar year, a
Participant may elect to defer the receipt of:
 
 
(a)
a specified dollar amount or percentage of the Participant's anticipated Base
Salary (or director's fees) as in effect on January 1 of the year in which such
salary or fees are to be deferred; and/or
 

 
(b)
a specified dollar amount or percentage of any anticipated Incentive Awards to
be paid to the Participant for performance in the following calendar year.
 

If the Participant desires to make such an election, the election must be in
writing on a form provided by the Company, and may indicate an election to defer
a fixed percentage of up to 50 percent of Base Salary, and/or 100 percent of
director's fees or any Incentive Awards.  Alternatively, the Participant may
elect to defer a fixed dollar amount of Base Salary and/or any Incentive Awards
in increments of $1,000, with a minimum deferral of $2,000 and a maximum
deferral of an amount equal to 50% of Base Salary and 100% of director's fees or
any Incentive Awards.  An individual who first becomes a Participant in this
Plan (and is not otherwise eligible nor has been eligible to participate in any
other similar type of Plan that would be aggregated with this Plan under Code
Section 409A) during a year may make a deferral election for the balance of the
year in which the employee becomes a Participant, provided the election is made
within 30 days after the day on which he or she becomes a Participant.
 
An election to defer compensation under this Article II applies only to
compensation earned subsequent to the date the election is made.  An election to
defer compensation will be effective only for the year, or portion of the year,
for which the election was made, and may not be terminated or

 
 
 4

--------------------------------------------------------------------------------


 
changed during such year or portion of such year.  If the Participant desires to
continue the same election from year to year, he or she must nevertheless make
an affirmative election each year to defer compensation.
 
2.2           Contents of Deferral Election.  A Participant's deferral election
must indicate, with respect to amounts deferred pursuant to the election, a
distribution event in accordance with Section 2.6 and the form of payment
alternative in accordance with Section 2.7.
 
2.3           Separate Accounts.  A separate account will be established for
each Participant who defers compensation under this Article II.  The Company
will credit deferred Base Salary to the Participant's account each month at the
time the nondeferred Base Salary is paid to the Participant.  The Company will
credit the Participant's account with a deferred Incentive Award annually at the
time the Incentive Award is payable.  Neither the Participant nor his or her
designated beneficiary or beneficiaries has any property interest whatsoever in
any specific Company assets as a result of this Plan.
 
2.4           Earnings Credits.  The earnings rate each year upon which gains or
losses on a Participant's account are credited  (hereinafter "Earnings") will be
a reasonable rate of interest based on the Company's weighted average cost of
capital.  The Earnings will be credited or debited to a Participant's account on
a monthly basis, or at such other time or times as the Committee may
determine.  Earnings will continue to be credited to the balance of a
Participant's account during the payout period elected pursuant to this Article
II.  The Earnings attributable to compensation deferred pursuant to a particular
deferral election will be payable according to the same terms, conditions,
limitations, and restrictions applicable to the compensation deferred pursuant
to the deferral election.  Any remaining payments will be re-computed annually
to reflect the additional Earnings.

 
 
 5

--------------------------------------------------------------------------------


 
2.5           Company Contributions.
 
 
(a)
Matching Contributions.  A Participant will be eligible to receive a matching
contribution under this Section 2.5(a) only if the Participant defers the
maximum amount allowed under Code Section 402(g) (ignoring any opportunity the
Participant may have had to make catch-up contributions described in Section
414(v) of the Code) for such year.
 

 
(i)
For each Stationary Participant, the Company will credit to the Stationary
Participant's account a matching contribution in an amount equal to 50% of the
first 6% of the Base Salary deferred by the Participant under Section 2.1(a),
but such amount will be reduced by the matching contribution made for the year
to the Stationary Participant's account in the Employee Savings Plan.  In no
event will the total matching contributions in the Employee Savings Plan and
this Plan exceed 3% of the Stationary Participant's Base Salary in any given
year.
 

 
(ii)
For each Converted Participant and Post-2007 Participant, the Company will
credit to such Participant's account a matching contribution in an amount equal
to 100% of the first 6% of the aggregate amount of the Participant's Base Salary
and Incentive Awards deferred by the Participant under Section 2.1, but such
amount will be reduced by the matching contribution made for the year to the
Converted Participant's or Post-2007 Participant's  account in the Employee
Savings Plan.  For avoidance of doubt, the matching


 
 
 6

--------------------------------------------------------------------------------


 
contribution on the deferred Incentive Awards shall be made effective on the
date such Incentive Awards would have been paid to Participant in the absence of
a deferral election.  In no event will the total matching contributions in the
Employee Savings Plan and this Plan exceed 6% of the Converted Participant's or
Post-2007 Participant's aggregate amount of Base Salary and Incentive Awards in
any given year.
 
Any matching contributions under this Plan will be credited to the Participant's
account on a monthly basis.  For Stationary Participants, the matching
contributions and Earnings thereon shall be subject to the following vesting
schedule:
 
Years of Service
Vested Percentage
Less Than Two Years
0%
Two Years
20%
Three Years
40%
Four Years
60%
Five Years
80%
Six Years
100%



 
For Converted Participants and Post-2007 Participants, all matching
contributions and Earnings thereon, including all matching and Earnings accrued
before January 1, 2008, are 100% vested.

 
 7

--------------------------------------------------------------------------------

 

 
 
(b)
Additional Discretionary Company Contributions.   From time to time, as
determined appropriate by the Board, the Company may elect to make additional
contributions (either discretionary, matching or both) to the Plan  and may
direct that such contributions be allocated among the accounts of those
Participants that it may select.  The Board may impose vesting conditions and/or
allocation conditions with respect to such additional contributions.  No
Participant shall have a right to compel the Company to make a contribution
under this Section 2.5(b) and no Participant shall have the right to share in
the allocation of any such contribution for any year unless selected by the
Board, in its sole discretion.  At the time any such additional contribution is
made, the Board may provide that the additional amounts are to be paid at the
same time as other amounts deferred under this Plan are paid to the Participant
or a different time (in all cases compliant with Code Section 409A) as
established by the Board.
 

2.6           Permissible Distribution Events.  A Participant may elect to defer
receipt of amounts deferred pursuant to a deferral election until one of the
following:
 
 
(a)
Subject to Section 4.12, the Participant's Separation from Service other than on
account of death;
 

 
(b)
a specified age or date;
 

 
(c)
the Participant's death;
 

 
(d)
the earlier of (a) or (b) (e.g., the earlier of Separation from Service or
attainment of age 65); or


 
 8

--------------------------------------------------------------------------------

 
 

 
 
(e)
the later of (a) or (b) (e.g., the later of Separation from Service or
attainment of age 65) .
 

In all cases if no distribution event has occurred on the date of the
Participant's death, the Participant's death will be the distribution event.  If
a Participant fails to designate a distribution event and the Participant is not
a Specified Employee at the time of the Participant's Separation from Service,
payment of amounts deferred pursuant to the Participant's deferral election will
be made (in the case of a lump sum) or commence (in the case of installments) on
the 90th day after the Participant's Separation from Service.  If a Participant
fails to designate a distribution event, the Participant is a Specified Employee
at the time of the Participant's Separation from Service and the Separation from
Service is not on account of the Participant's death, payment of amounts
deferred pursuant to the Participant's deferral election will commence on the
first day of the 7th month after the month in which the Participant Separates
from Service.
 
2.7           Permissible Forms of Payment.  A Participant's deferral election
must indicate the manner in which the amounts deferred pursuant to the election
are to be paid upon a distribution event other than on account of a
Participant's death.  Upon a Participant's death, the form of payment is
governed by Section 2.8(b), (c) and (d).  Subject to this Section 2.7, the
Participant may choose to have such amounts paid:
 
 
(a)
in a single lump-sum payment; or
 

 
(b)
in annual installments (of principal plus Earnings) over a period of 5 years, 10
years, or 15 years.  Each annual installment will be equal to a fraction of the
total remaining balance in the Participant's account, the numerator of which is
1 and the denominator is the total number of remaining installments, including
the annual installment for which the amount is being calculated.


 
 
 9

--------------------------------------------------------------------------------

 

 
Notwithstanding a Participant's deferral election, single lump-sum payments will
always be made to Participants (I) whose annual installments (regardless of
whether such installments are being paid over 5, 10 or 15 years) will be less
than $5,000 per year or (II) who Separate from Service with the Company before
attaining age 50.  If a Participant fails to make an election concerning the
form of payment within the appropriate period of time, the payment will be made
in a single lump sum.
 
Subject to Section 4.12, payments under this Article on account of deferral will
be paid in full if the lump-sum option is chosen, or will begin to be paid in
annual installments if an installment payment option is chosen, on the 30th day
following the day the event occurred giving rise to the distribution, as elected
by the Participant.  If, on such 30th day, it is not administratively
practicable to make or commence the payment(s), the payment(s) shall be made or
commence as soon as administratively practicable
.
Following the close of each year, or as soon thereafter as practicable, the
Participant or the Participant's designated beneficiary or beneficiaries shall
receive a statement of the Participant's deferred compensation account as of the
end of such year.
 
2.8           Payment to Designated Beneficiaries.
 
 
(a)
Designated Beneficiary.  At the time a Participant elects to defer compensation
under this Plan, the Participant may designate a death beneficiary or
beneficiaries, and may amend or revoke such designation at any time.
 

 
(b)
Participant's Death Before Distribution Event.  If the Participant dies before
any deferred amounts have been paid under this Plan, all amounts credited to the
Participant's account will be paid to the Participant's designated
 


 
 10

--------------------------------------------------------------------------------


 
beneficiary or beneficiaries, in a single lump-sum payment, on the 30th day
following the date of the Participant's death.
 
 
(c)
Participant's Death After Distribution Event.  If a Participant dies after
payment of any deferred amounts has commenced,  the balance of the amounts
credited to the Participant's account will continue to be paid to the
Participant's beneficiary or beneficiaries at the same times and in the same
form as the amounts were being paid to the Participant.
 

 
(d)
Deceased Designated Beneficiary.  If a Participant is not survived by a
designated beneficiary, the balance of the amounts due the Participant under the
deferral election for which no surviving beneficiary exists will be paid in a
single lump-sum payment to the Participant's estate on the 30th day following
the date of the Participant's death.  If, with respect to a particular deferral
election, a Participant's last surviving designated beneficiary dies after the
Participant, but before the balance of the amounts due the beneficiary under the
deferral election have been paid, the balance will be paid in a single lump-sum
payment to the estate of the last surviving designated beneficiary as soon as
practicable after the beneficiary's death.
 

 
2.9           Subsequent Elections.  The Committee, in its sole discretion, may
permit a Participant, with respect to a distribution event, to later change the
Participant's election as to when payment of benefits under this Plan with
respect to such event would be made or commence and change the selected form of
payment; provided, however, that: (a) the subsequent election is not effective
until, at the earliest twelve months before it is to take effect; (b) other than
with respect to payment on account of a Participant's death, the change results
in a deferral of payment of at least

 
 11

--------------------------------------------------------------------------------


 
five years from the earliest date the benefits, absent such a subsequent
election, otherwise would have been paid or commenced on account of such event;
and (c) where the Participant has elected payment after a specific number of
years, the subsequent deferral election is made at least twelve months before
the initial payment was scheduled.
 
2.10           409A Transition Election.  All Participants in the Plan are
permitted to amend their current elections relating to both timing and form of
payment before December 31, 2008 provided that:
 
 
(a)
No change in a timing or form election made during 2006 may either (1) apply to
payments the Participant otherwise would have received in 2006 or (2) cause a
Plan benefit to be paid in 2006 which otherwise would not have been paid in
2006;
 

 
(b)
No change in a timing or form election made during 2007 may either (1) apply to
payments the Participant otherwise would have received in 2007 or (2) cause a
Plan benefit to be paid in 2007 which otherwise would not have been paid in
2007;  or
 

 
(c)
No change in a timing or form election made during 2008 may either (1) apply to
payments the Participant otherwise would have received in 2008 or (2) cause a
Plan benefit to be paid in 2008 which otherwise would not have been paid in
2008.
 

 
ARTICLE III
 

 
CAPITAL ACCUMULATION PLAN EXCESS BENEFIT
 

3.1           Effective January 1, 2008, no additional amounts will be
contributed to Participant's CAP Excess Benefits Account under the Plan.  From
January 1, 2005 through December 31, 2007,

 
 12

--------------------------------------------------------------------------------

 

 
amounts were credited to a Participant's CAP Excess Benefit Account in
accordance with the same manner as provided for in Section 3.1 of the Frozen
NQDC Plan.
 
3.2           Benefits under the Participant's CAP Excess Benefit Account will
be paid to the Participant as follows:
 
 
(a)
When the Participant Separates from Service (whether due to death, disability,
retirement or other termination), the Participant will be paid in a single
lump-sum payment.  The payment will be equal to the amount credited to the CAP
Excess Benefits Account, plus the additional amount credited to the CAP Excess
Benefits Account under Section 3.2(b), below.  Subject to Section 4.12, payment
will be made on the 60th day after the close of the calendar year in which the
Participant Separates from Service.  If the Participant dies before payment is
made, payment will be made to the Participant's beneficiary on the 30th day
after the Participant's death.  The Participant's beneficiary for the purposes
of this Article III will be the Participant's beneficiary under the Capital
Accumulation Plan.
 

 
(b)
The Participant's CAP Excess Benefits Account will be credited and debited with
the same Earnings and in the same manner as provided for in Section 2.4.
 

 
ARTICLE IV
 

 
MISCELLANEOUS
 

4.1           Plan Amendment and Termination.  The Board may, in its sole
discretion, terminate, suspend, or amend this Plan at any time or from
time-to-time, in whole or in part.  However, no amendment or suspension of the
Plan may affect a Participant's right or the right of a beneficiary to

 
 
 13

--------------------------------------------------------------------------------

 

 
vested benefits accrued up to the date of any amendment or termination.  In the
event the Plan is terminated, the Committee will continue to administer the Plan
until all amounts accrued and vested have been paid.  In no event may the
termination of the Plan result in distributions of benefits under the Plan
unless such distribution on account of Plan termination would otherwise be
permissible under Code Section 409A.
 
4.2           No Right to Employment.  Nothing in this Plan gives any
Participant the right to be retained in the service of the Company, nor will it
interfere with the right of the Company to discharge or otherwise deal with
Participants without regard to the existence of this Plan.
 
4.3           No Administrator Liability.  Neither the Committee nor any member
of the Board nor any officer or employee of the Company may be liable to any
person for any action taken or omitted in connection with the administration of
the Plan unless attributable to his or her own fraud or willful misconduct; nor
may the Company be liable to any person for any such action unless attributable
to fraud or willful misconduct on the part of a director, officer or employee of
the Company.
 
4.4           Unfunded Plan.  This Plan is unfunded, and constitutes a mere
promise by the Company to make benefit payments in the future.  The right of any
Participant, spouse, or beneficiary to receive a distribution under this Plan
will be an unsecured claim against the general assets of the Company.  The
Company may choose to establish a separate trust (the "Trust"), and to
contribute to the Trust from time to time assets to be held therein, subject to
the claims of the Company's creditors in the event of the Company's insolvency,
until paid to Plan Participants and beneficiaries in the manner and at the times
as specified in the Plan.  It is the intention of the Company that the Trust, if
established, constitutes an unfunded arrangement, and will not affect the status
of the Plan as an unfunded Plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of
 

 
 14

--------------------------------------------------------------------------------


 
Title I of the Employee Retirement Income Security Act of 1974, as amended.  The
Trustee of the Trust will invest the Trust assets, unless the Committee, in its
sole discretion, chooses either to instruct the Trustee as to the investment of
Trust assets or to appoint one or more investment managers to do so.  The
Committee may consult with Participants concerning the investment of Trust
assets, but will reserve the right to invest and reinvest such assets in the
manner it deems best.
 
4.5           Nontransferability.  To the maximum extent permitted by law, no
benefit under the Plan may be assignable or subject in any manner to alienation,
sale, transfer, claims of creditors, pledge, attachment, or encumbrances of any
kind.
 
4.6           Participant's Incapacity.  Any amounts payable under the Plan to
any person under legal disability or who, in the judgment of the Committee, is
unable properly to manage his or her financial affairs, may be paid to the legal
representative of that person or may be applied for the benefit of that person
in any manner which the Committee may select.
 
4.7           Withholding.  Any amounts paid to the Participant will be subject
to income tax withholding or other deductions as may from time to time be
required by federal, state, or local law.
 
4.8           Plan Administrator.  The Plan shall be administered by the
Committee or its designee, which may adopt rules and regulations to assist it in
the administration of the Plan.
 
4.9           Claims Procedures.  A request for a Plan benefit shall be filed
with the Chairperson of the Committee or his or her designee, on a form
prescribed by the Committee.  Such a request, hereinafter referred to as a
"claim," will be deemed filed when the executed claim form is received by the
Chairperson of the Committee or his or her designee.
 
The Chairperson of the Committee or his or her designee shall decide such a
claim within a reasonable time after it is received.  If a claim is wholly or
partially denied, the claimant will be furnished a written notice setting forth,
in a manner calculated to be understood by the claimant:

 
 15

--------------------------------------------------------------------------------


 


 
(a)
The specific reason or reasons for the denial;
 

 
(b)
A specific reference to pertinent Plan provisions on which the denial is based;
 

 
(c)
A description of any additional material or information necessary for the
claimant to perfect the claim, along with an explanation of why such material or
information is necessary; and
 

 
(d)
Appropriate information as to the steps to be taken if the claimant wishes to
appeal his or her claim, including the period in which the appeal must be filed
and the period in which it will be decided.
 

The notice will be furnished to the claimant within 90 days after receipt of the
claim by the Chairperson of the Committee or his or her designee, unless special
circumstances require an extension of time for processing the claim.  No
extension will be for more than 90 days after the end of the initial 90-day
period.  If an extension of time for processing is required, written notice of
the extension will be furnished to the claimant before the end of the initial
90-day period.  The extension notice will indicate the special circumstances
requiring an extension of time and the date by which a final decision will be
rendered.
 
If a claim is denied, in whole or in part, the claimant may appeal the denial to
the full Committee, upon written notice to the Chairperson thereof.  The
claimant may review documents pertinent to the appeal and may submit issues and
comments in writing to the Committee.  No appeal will  be considered unless it
is received by the Committee within 90 days after receipt by the claimant of
written notification of denial of the claim.  The Committee shall decide the
appeal within 60 days after it is received.  However, if special circumstances
require an extension of time for processing, a decision will be rendered as soon
as possible, but not later than 120 days after the appeal is received.  If such
an extension of time for deciding the appeal is required, written notice of

 
 16

--------------------------------------------------------------------------------


 
the extension shall be furnished to the claimant before the commencement of the
extension.  The Committee's decision will be in writing and will include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions upon which the decision is based.
 
4.10           Deliverables.  Each Participant will receive a copy of the Plan
and, if a Trust is established pursuant to Section 4.4, the Trust, and the
Company will make available for inspection by any Participant a copy of any
rules and regulations used in administering the Plan.
 
4.11           Binding Effect.  This Plan is binding on the Company and will
bind with equal force any successor of the Company, whether by way of purchase,
merger, consolidation or otherwise.
 
4.12           Delay for Specified Employees.  Notwithstanding any other
provision of this Plan to the contrary:
 
 
(a)
with respect to any payment to be made under Section 2.6 and 2.7 if (1) the
Participant has elected his or her Separation from Service as the applicable
Distribution Event, and (2) the Participant is a Specified Employee, then
payment of any amounts will be made or commence no earlier than the first
business day of the 7th month following the month in which the Participant
Separates from Service; and
 

 
(b)
with respect to any payment to be made under Section 3.2, no payment may be made
to a Participant who is a Specified Employee any earlier than the first business
day of the 7th month following the month in which the Participant Separates from
Service.
 

4.13           Severability.  If a court of competent jurisdiction holds any
provision of this Plan to be invalid or unenforceable, the remaining provisions
of the Plan shall continue to be fully effective.

 
 17

--------------------------------------------------------------------------------


 


4.14           I.R.C. § 409A.  This Plan is intended to meet the requirements of
Section 409A of the Code and may be administered in a manner that is intended to
meet those requirements and will be construed and interpreted in accordance with
such intent.  All payments hereunder are subject to Section 409A of the Code and
will be paid in a manner that will meet the requirements of Section 409A of the
Code, including regulations or other guidance issued with respect thereto, such
that the payment will not be subject to the excise tax applicable under Section
409A of the Code.  Any provision of this Plan that would cause the payment to
fail to satisfy Section 409A of the Code will be amended (in a manner that as
closely as practicable achieves the original intent of this Plan) to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under Section
409A of the Code.
 
4.15           Governing Law.  To the extent not superseded by the laws of the
United States, this Plan shall be construed according to the laws of the State
of Missouri.
This Plan is hereby adopted on this 30th day of October, 2007, except to the
extent as otherwise noted, effective as of January 1, 2005, by a duly authorized
officer of the Company.
 

 
GREAT PLAINS ENERGY INCORPORATED
 
 
By:          
 
Title:  Chairman of the Board and Chief Executive  Officer




 
18

--------------------------------------------------------------------------------

Appendix A



 
DISTRIBUTIONS FOR PARTICIPANTS
 
TERMINATED DURING 2005
 
Notwithstanding any other provision of this Plan or any election that may have
been made by a Participant to the contrary, if a Participant who Separates from
Service in 2005 elected to receive either a one-time, single-sum payment of the
Participant's entire account or an annuity or series of payments, (i) all
amounts credited to the Participant's account before 2005 are to be paid in
accordance with such election, and (ii) all amounts credited to the
Participant's account during 2005 will be paid in one-time, single-sum payment
in 2005.




--------------------------------------------------------------------------------


















GREAT PLAINS ENERGY INCORPORATED


NONQUALIFIED DEFERRED COMPENSATION PLAN


Amended and Restated effective October 1, 2001


and Frozen effective December 31, 2004
 
 
 

--------------------------------------------------------------------------------

Appendix B


GREAT PLAINS ENERGY INCORPORATED
 
FROZEN NONQUALIFIED DEFERRED COMPENSATION PLAN




PREAMBLE


The principal objective of this Frozen Nonqualified Deferred Compensation Plan
is to provide opportunities for selected employees and members of the Board of
Directors to defer the receipt of compensation.  The Company may, but is not
required to, set aside funds from time to time to provide such benefits, and
such funds may be held in a separate trust established for such purpose.  This
Plan is a successor to the deferred compensation component of the Company's
former Supplemental Executive Retirement and Deferred Compensation Plan (the
"Prior Plan"), which was effective on November 2, 1993.  It is effective as to
each Participant on the date he or she becomes as a Participant hereunder.  This
Plan superseded the deferred compensation component of the Prior Plan and all
similar nonqualified deferred compensation plans that may be in existence.


Effective December 31, 2004, this Plan was "frozen" such that (1) no person may
become a Participant under this Plan after December 31, 2004, and (2) no
additional deferrals (other than Earnings on existing deferrals) may be made
under this Plan after December 31, 2004.  All participants eligible to
participate in the Great Plains Energy NonQualified Deferred Compensation Plan
as of January 1, 2005 will participate in the "Great Plains Energy Incorporated
NonQualified Deferred Compensation Plan (as Amended and Restated for I.R.C. §
409A) ("Amended 409A Plan"), and all amounts contributed to the Plan or that
were initially contributed to this Frozen Plan but became vested after December
31, 2004 and all Earnings on such deferrals will be governed by the Amended 409A
Plan.
 
 



--------------------------------------------------------------------------------

 
Appendix B
 
 
 
TABLE OF CONTENTS


 
 
ARTICLE
 
 

 I     DEFINITIONS  1        II     DEFERRED COMPENSATION  2        III   
 CAPITAL ACCUMULATION PLAN EXCESS BENEFIT 7         IV  MISCELLANEOUS 8       

 
 
 
-i-



--------------------------------------------------------------------------------



 
DEFINITIONS
1.1           "Basic Plan" means the Great Plains Energy Incorporated Management
Pension Plan, as it may be amended from time to time.
 
1.2           "Base Salary" means the annual salary, excluding Incentive Awards,
paid by the Company to the Participant.  A Participant's Base Salary for any
year shall not be limited by the provisions of Internal Revenue Code Sections
401(a)(17), 401(k)(3)(A)(ii), 401(m)(2), 402(g)(1), 415, or similar provisions
restricting the amount of compensation that may be considered, deferred, or
matched under plans qualified pursuant to Internal Revenue Code Section 401(a).
 
1.3           "Board of Directors" means the Board of Directors of the Company.
 
1.4           "Capital Accumulation Plan" means the Great Plains Energy
Incorporated Capital Accumulation Plan, as it may be amended from time to time.
 
1.5           "Committee" means the Compensation and Development Committee (or
successor to such Committee) of the Company's Board of Directors.
 
1.6           "Company" means Great Plains Energy Incorporated, Great Plains
Energy Services Incorporated, Great Plains Power Incorporated and Kansas City
Power & Light Company or their successors; provided, however, that for purposes
of Sections 1.3, 1.5, 1.10, and 4.4, "Company" shall mean Great Plains Energy
Incorporated or its successor.
 
1.7           "Employee Savings Plus Plan" means the Great Plains Energy
Incorporated Cash or Deferred Arrangement ("Employee Savings Plus"), as it may
be amended from time to time.
 
1.8           "Flexible Benefits Program" means the flexible benefits
arrangement agreed to and promulgated by the Board of Directors by resolutions
adopted September 14, 1982, as it may be amended from time to time.

 
 

--------------------------------------------------------------------------------


 
1.9           "Incentive Award" means any award under any bonus or incentive
plan sponsored or maintained by the Company.
 
1.10           "Participant" means any employee selected for participation by
the Chief Executive Officer of the Company.  For purposes of Sections 2.1 to
2.7, the term "Participant" shall also include members of the Board of
Directors.  Individuals shall become Participants in the Plan as of the date
they are so designated; provided, however, that individuals who were
Participants for purposes of Sections VI, VII, and VIII of the Prior Plan as of
April 1, 2000, shall continue to be Participants in this Plan.
 
1.11           "Plan" means this Great Plains Energy Incorporated Nonqualified
Deferred Compensation Plan (As Amended and Restated for I.R.C. § 409A).


ARTICLE II
 
DEFERRED COMPENSATION
 
2.1           Prior to the beginning of any calendar year, a Participant may
elect to defer the receipt of:
 
(a)           a specified dollar amount or percentage of his or her anticipated
Base Salary (or director's fees) as in effect on January 1 of the year in which
such salary or fees are to be deferred; and/or
 
(b)           a specified dollar amount or percentage of any anticipated
Incentive Awards to be paid to the Participant for performance in the following
calendar year.
 
If the Participant desires to make such an election, the election shall be in
writing on a form provided by the Company, and shall indicate an election to
defer a fixed percentage of up to 50 percent of Base Salary, and/or 100 percent
of director's fees or any Incentive Awards.  Alternatively, the Participant may
elect to defer a fixed dollar amount of Base Salary and/or any Incentive Awards
in increments of one thousand dollars, with a minimum deferral of $2,000 and a
maximum deferral of an amount equal to 50 percent of Base Salary and 100 percent
of

 
 2

--------------------------------------------------------------------------------


 
director's fees or any Incentive Awards.  Base Salary may be deferred in a given
year only if the Participant participates in the Company's Employee Savings Plus
Plan to the maximum extent allowed for that year.  An individual who first
becomes a Participant during a year may make a deferral election for the balance
of the year in which he or she becomes a Participant, provided the election is
made on or before the 30th day after the day on which he or she becomes a
Participant.
 
An election to defer compensation under this Article II shall apply only to
compensation earned subsequent to the date the election is made.  An election to
defer compensation shall be effective only for the year, or portion of the year,
for which the election was made, and may not be terminated or changed during
such year or portion of such year.  If the Participant desires to continue the
same election from year to year, he or she must nevertheless make an affirmative
election each year to defer compensation.  No compensation may be withheld from
a Participant's Base Salary or Incentive Awards under the Plan after December
31, 2004.
 
2.2           A separate account shall be established for each Participant who
defers compensation under this Article II.  Such account shall be credited with
that portion of the Participant's compensation being deferred.
 
Deferred Base Salary shall be credited to the Participant's account each month
at the time nondeferred Base Salary is paid to the Participant.  A deferred
Incentive Award shall be credited to the Participant's account annually at the
time the award is payable.  Neither the Participant nor his or her designated
beneficiary or beneficiaries shall have any property interest whatsoever in any
specific assets as a result of this Plan.
 
2.3           The Committee shall establish a means by which gains or losses on
a Participant's account (hereinafter, "Earnings") are credited to each
Participant's account.  The method and manner of establishing such Earnings may
be set forth in a separate trust which the Company may establish with respect to
this Plan, and shall be reviewed from time to time by the

 
 3

--------------------------------------------------------------------------------

 

 
Committee.  Such Earnings shall be credited or debited to a Participant's
account on a monthly basis, or at such other time or times as the Committee may
determine.
 
Notwithstanding this Plan having been Frozen effective December 31, 2004,
earnings continue to accrue under this Plan until amounts are distributed to a
Participant.
 
2.4           A Participant's deferral election shall indicate, with respect to
amounts deferred pursuant to the election, a deferral period in accordance with
Section 2.5 and a distribution alternative in accordance with Section 2.6.
 
2.5           A Participant may elect to defer receipt of amounts deferred
pursuant to a deferral election until one of the following:
 
(a)           A stated date;
 
(b)           A stated attained age; or
 
(c)           A stated event (e.g., death) or events, or the earlier of two or
more stated events (e.g., the earlier of death or attainment of age 65).
 
In the event a Participant fails to designate a deferral period hereunder,
payment of amounts deferred pursuant to the Participant's deferral election
shall commence within 90 days after the Participant's termination of employment.
 
Earnings shall continue to be credited to the balance of a Participant's account
during the payout period elected pursuant to this Article II.  The Earnings
attributable to compensation deferred pursuant to a particular deferral election
shall be payable according to the same terms, conditions, limitations, and
restrictions applicable to the compensation deferred pursuant to the deferral
election.  Any remaining payments shall be re-computed annually to reflect the
additional Earnings.
 
2.6           A Participant's deferral election shall indicate the manner in
which the amounts deferred pursuant to the election are to be paid.  The
Participant may choose to have such amounts paid:

 
 4

--------------------------------------------------------------------------------

 

 
(a)           in a single lump-sum payment; or
 
(b)           in substantially equal monthly installments (of principal plus
Earnings) over a period of 60 months certain, 120 months certain, or 180 months
certain.
If a Participant fails to make an election concerning the form of payment,
payment shall be made in a single lump sum.
 
Any amounts paid to the Participant shall be subject to income tax withholding
or other deductions as may from time to time be required by federal, state, or
local law.  Payments under this Article on account of deferral shall be paid in
full if the lump-sum option is chosen, or shall begin to be paid in monthly
installments if a monthly payment option is chosen, within 30 days of the date
elected by the Participant, or as soon thereafter as practicable.
 
Following the close of each year, or as soon thereafter as practicable, the
Participant or the Participant's designated beneficiary or beneficiaries shall
receive a statement of the Participant's deferred compensation account as of the
end of such year.
 
2.7           At the time a Participant elects to defer compensation under this
Plan, the Participant shall have the right to designate a death beneficiary or
beneficiaries, and to amend or revoke such designation at any time.  If the
Participant dies before beginning to receive payment of amounts deferred
pursuant to a given deferral election, the full amount due the Participant under
said election shall be paid to the Participant's designated beneficiary or
beneficiaries, in a single lump-sum payment, as soon as practicable after the
Participant's death.
 
If a Participant dies after beginning to receive payment of amounts deferred
pursuant to a given deferral election, the balance of the amounts which would
have been paid under the deferral election to the Participant, but for his or
her death, shall continue to be paid to the Participant's beneficiary or
beneficiaries at the same times and in the same form as the amounts would have
been paid to the Participant, but for his or her death.  If a Participant is not
survived

 
 5

--------------------------------------------------------------------------------


 
by a designated beneficiary, the balance of the amounts due the Participant
under the deferral election for which no surviving beneficiary exists shall be
paid in a single lump-sum payment to the Participant's estate as soon as
practicable following his or her death.  If, with respect to a particular
deferral election, a Participant's last surviving designated beneficiary dies
after the Participant, but before the balance of the amounts due the beneficiary
under the deferral election have been paid, the balance shall be paid in a
single lump-sum payment to the estate of the last surviving designated
beneficiary as soon as practicable after the beneficiary's death.
 
2.8           The Company shall credit to a Participant's account a matching
contribution in an amount equal to 50% of the first 6% of the Base Salary
deferred by the Participant under Section 2.1(a), but such amount shall be
reduced by the matching contribution made for the year to the Participant's
account in the Employee Savings Plus Plan.  In no event shall the total matching
contributions in the Employee Savings Plus Plan and this Plan exceed 3% of the
Participant's Base Salary in any given year.  Any matching contributions under
this Plan shall be credited to the Participant's account on a monthly
basis.  The matching contributions and earnings thereon shall be subject to the
following vesting schedule:
 
Years of Service
Vested Percentage
Less Than Two Years
0%
Two Years
20%
Three Years
40%
Four Years
60%
Five Years
80%
Six Years
100%



As of December 31, 2004, any matching contribution that is less than fully
vested will be subject to the Amended 409A Plan.

 
 6

--------------------------------------------------------------------------------


 
ARTICLE III
 
CAPITAL ACCUMULATION PLAN EXCESS BENEFIT
 
3.1           At the beginning of each calendar year or as soon thereafter as
practicable, an amount will be credited to each Participant's CAP Excess
Benefits Account under this Plan.  Such amount shall be equal to the
Participant's total number of flex dollars for the year under the Flexible
Benefits Program, minus:
 
(a)           the maximum permissible contribution to the Capital Accumulation
Plan for the year on behalf of the Participant; and
 
(b)           the number of flex dollars used by the Participant during such
year to purchase the benefits available to the Participant under the Flexible
Benefits Program.
 
3.2           Benefits will be paid to the Participant as follows:
 
(a)           When the Participant's employment is terminated (whether due to
death, disability, retirement or other termination), a single lump-sum payment
will be made.  The payment shall be equal to the amount credited to the CAP
Excess Benefits Account, plus the additional amount credited to the CAP Excess
Benefits Account under Section 3.2(b), below.  Payment will be made no later
than the 60th day after the close of the calendar year in which the
Participant's employment terminates.  If the Participant dies before payment is
made, payment shall be made to the Participant's beneficiary as promptly as
possible after the Participant's death.  The Participant's beneficiary for the
purposes of this Article III shall be the Participant's beneficiary under the
Capital Accumulation Plan.
 
(b)           The Participant's CAP Excess Benefits Account shall be credited
and debited with the same Earnings and in the same manner as provided for in
Section 2.3 herein.
 

 
 7

--------------------------------------------------------------------------------

 

 
3.3           The CAP Excess Benefits provided in Section VIII of the Prior Plan
superseded those provided in the Capital Accumulation Plan Excess Benefit
Agreement, and any amounts accrued under such Agreement are now subject to the
provisions herein.
 
 
ARTICLE IV
 

MISCELLANEOUS
 
4.1           The Board of Directors may, in its sole discretion, terminate,
suspend, or amend this Plan at any time or from time-to-time, in whole or in
part.  However, no amendment or suspension of the Plan shall affect a
Participant's right or the right of a beneficiary to vested benefits accrued up
to the date of any amendment or termination.  In the event the Plan is
terminated, the Committee will continue to administer the Plan until all amounts
accrued and vested have been paid.
 
4.2           Nothing contained herein shall confer upon any Participant the
right to be retained in the service of the Company, nor shall it interfere with
the right of the Company to discharge or otherwise deal with Participants
without regard to the existence of this Plan.
 
4.3           Neither the Committee nor any member of the Board of Directors nor
any officer or employee of the Company shall be liable to any person for any
action taken or omitted in connection with the administration of the Plan unless
attributable to his or her own fraud or willful misconduct; nor shall the
Company be liable to any person for any such action unless attributable to fraud
or willful misconduct on the part of a director, officer or employee of the
Company.
 
4.4           This Plan is unfunded, and constitutes a mere promise by the
Company to make benefit payments in the future.  The right of any Participant,
spouse, or beneficiary to receive a distribution under this Plan shall be an
unsecured claim against the general assets of the Company.  The Company may
choose to establish a separate trust (the "Trust"), and to contribute to the
Trust from time to time assets that shall be held therein, subject to the claims
of

 
 8

--------------------------------------------------------------------------------

 

 
the Company's creditors in the event of the Company's insolvency, until paid to
Plan Participants and beneficiaries in such manner and at such times as
specified in the Plan.  It is the intention of the Company that such Trust, if
established, shall constitute an unfunded arrangement, and shall not affect the
status of the Plan as an unfunded Plan maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees for purposes of Title I of the Employee Retirement Income Security Act
of 1974, as amended.  The Trustee of the Trust shall invest the Trust assets,
unless the Committee, in its sole discretion, chooses either to instruct the
Trustee as to the investment of Trust assets or to appoint one or more
investment managers to do so.  The Committee may consult with Participants
concerning the investment of Trust assets, but shall reserve the right to invest
and reinvest such assets in the manner it deems best.
 
4.5           To the maximum extent permitted by law, no benefit under the Plan
shall be assignable or subject in any manner to alienation, sale, transfer,
claims of creditors, pledge, attachment, or encumbrances of any kind.
 
4.6           Any amounts payable hereunder to any person under legal disability
or who, in the judgment of the Committee, is unable properly to manage his or
her financial affairs, may be paid to the legal representative of such person or
may be applied for the benefit of such person in any manner which the Committee
may select.
 
4.7           The Plan shall be administered by the Committee or its designee,
which may adopt rules and regulations to assist it in the administration of the
Plan.
 
4.8           A request for a Plan benefit shall be filed with the Chairperson
of the Committee or his or her designee, on a form prescribed by the
Committee.  Such a request, hereinafter referred to as a "claim," shall be
deemed filed when the executed claim form is received by the Chairperson of the
Committee or his or her designee.
 
The Chairperson of the Committee or his or her designee shall decide such a
claim within a reasonable time after it is received.  If a claim is wholly or
partially denied, the claimant
 

 
 9

--------------------------------------------------------------------------------


 
shall be furnished a written notice setting forth, in a manner calculated to be
understood by the claimant:
 
(a)           The specific reason or reasons for the denial;
 
(b)           A specific reference to pertinent Plan provisions on which the
denial is based;
 
(c)           A description of any additional material or information necessary
for the claimant to perfect the claim, along with an explanation of why such
material or information is necessary; and
 
(d)           Appropriate information as to the steps to be taken if the
claimant wishes to appeal his or her claim, including the period in which the
appeal must be filed and the period in which it will be decided.
 
The notice shall be furnished to the claimant within 90 days after receipt of
the claim by the Chairperson of the Committee or his or her designee, unless
special circumstances require an extension of time for processing the claim.  No
extension shall be for more than 90 days after the end of the initial 90-day
period.  If an extension of time for processing is required, written notice of
the extension shall be furnished to the claimant before the end of the initial
90-day period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which a final decision will be
rendered.
 
If a claim is denied, in whole or in part, the claimant may appeal the denial to
the full Committee, upon written notice to the Chairperson thereof.  The
claimant may review documents pertinent to the appeal and may submit issues and
comments in writing to the Committee.  No appeal shall be considered unless it
is received by the Committee within 90 days after receipt by the claimant of
written notification of denial of the claim.  The Committee shall decide the
appeal within 60 days after it is received.  However, if special circumstances
require an extension of time for processing, a decision shall be rendered as
soon as possible, but not later than 120 days after the appeal is received.  If
such an extension of time for
 

 
 10

--------------------------------------------------------------------------------

 

 
deciding the appeal is required, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension.  The
Committee's decision shall be in writing and shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
and specific references to the pertinent Plan provisions upon which the decision
is based.
 
4.9           Each Participant shall receive a copy of the Plan and, if a Trust
is established pursuant to Section 4.4, the Trust, and the Company shall make
available for inspection by any Participant a copy of any rules and regulations
used in administering the Plan.
 
4.10           If any contest or dispute shall arise as to amounts due to a
Participant under this Plan, the Company shall reimburse the Participant, on a
current basis, all legal fees and expenses incurred by the Participant in
connection with such contest or dispute; provided, however, that in the event
the resolution of any such contest or dispute includes a finding denying the
Participant's claims, the Participant shall be required immediately to reimburse
the Company for all sums advanced to the Participant hereunder.
 
4.11           This Plan is binding on the Company and will bind with equal
force any successor of the Company, whether by way of purchase, merger,
consolidation or otherwise.
 
4.12           If a court of competent jurisdiction holds any provision of this
Plan to be invalid or unenforceable, the remaining provisions of the Plan shall
continue to be fully effective.
 
4.13           To the extent not superseded by the laws of the United States,
this Plan shall be construed according to the laws of the State of Missouri.
 
 


11



--------------------------------------------------------------------------------
